Case 19-70191-hdh13 Doc 24 Filed 11/06/19                 Entered 11/06/19 13:07:35        Page 1 of 2



Monte J. White & Associates, P.C.
Monte J. White
1106 Brook Ave, Hamilton Place
Wichita Falls, TX 76301
(940)723-0099
(940)723-0096 Fax

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                      WICHITA FALLS DIVISION

IN RE:                                                §
                                                      §
Ruben Carlos Garcia                                   §           CASE NO. 19-70191-HDH-13
AND                                                   §
Brandy Carol Garcia                                   §
Debtors                                               §

                       DEBTOR'S MOTION TO ALLOW PAYMENT ON
                           LATE-FILED CLAIM OF TITLE MAX

         Come now Debtors in the above-entitled cause and file this Motion to Allow Payment on Late
Filed Claim filed in this matter by Title Max and would respectfully show the Court as follows:
1. Debtors' attorney filed an Secured claim on behalf of Title Max for $1,500.00 .
2. The claim was filed after the expiration of the 70 day claims bar date in this case.
3. This debt is for a 2008 Scion XD and debtors believe that payment through the Chapter 13 plan is in
his and her best interest.
4. Debtors' most recent preliminary plan provides treatment for this claim.
         FOR THESE REASONS, Debtors pray that the late-filed Secured claim for $1,500.00 to Title
Max is allowed to be paid pursuant to the Chapter 13 plan.
                                                Respectfully submitted,

                                                 /s/Monte J. White
                                                 ATTORNEY FOR DEBTORS

                                         IMPORTANT NOTICE

PURSUANT TO LOCAL BANKRUPTCY RULE 9007, YOU ARE HEREBY NOTIFIED THAT NO
HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN RESPONSE IS FILED WITH
THE CLERK OF THE UNITED STATES BANKRUPTCY COURT ON OR BEFORE TWENTY-ONE
(21) DAYS FROM THE DATE OF SERVICE HEREOF.

ANY RESPONSE MUST BE FILED WITH THE CLERK, AND A COPY MUST BE SERVED UPON
COUNSEL FOR THE MOVING PARTY PRIOR TO THE DATE AND TIME SET FORTH HEREIN.
IF A RESPONSE IS FILED A HEARING WILL BE HELD WITH NOTICE TO (1) THE DEBTOR
AND DEBTOR'S ATTORNEY; (2) THE OFFICE OF THE U.S. TRUSTEE; (3)ANY TRUSTEE AND
THE TRUSTEE'S ATTORNEY; (4) THE MEMBERS OF ANY OFFICIAL COMMITTEE, OR THE
ATTORNEY FOR ANY OFFICIAL COMMITTEE IF AN ATTORNEY HAS BEEN EMPLOYED; OR,
Case 19-70191-hdh13 Doc 24 Filed 11/06/19              Entered 11/06/19 13:07:35         Page 2 of 2



IF THERE IS NO COMMITTEE, THE TWENTY (20) LARGEST UNSECURED CREDITORS; (5)
ANY PARTY REQUESTING NOTICE; (6) ANY PARTY NAMED ON A COURT-APPROVED
ALTERNATIVE SERVICE LIST; (7) THE RESPONDING PARTIES; AND (8) ANY OTHER
AFFECTED ENTITY.

IF NO HEARING ON SUCH NOTICE OR MOTION INITIATING A CONTESTED MATTER IS
TIMELY REQUESTED, THE RELIEF REQUESTED SHALL BE DEEMED TO BE UNOPPOSED,
AND THE COURT MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT OR THE
NOTICED ACTION MAY BE TAKEN.



                                    CERTIFICATE OF SERVICE

The undersigned hereby certifies that on November 5, 2019, a true and correct copy of the foregoing was
served on all parties in interest listed on the mailing matrix by ECF and/or regular mail.


                                                       /s/Monte J. White
